DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Lee (US 8,677,773).
Regarding claim 1, Lee discloses a refrigerator (refer to Figs. 1-3) comprising:
a main body (110) having a storage compartment (refer to Fig. 1); 
a door (135) rotatably coupled to the body to open and close the storage compartment; and 
a planar heater (refer to 150, Figs. 2-3) configured to generate heat by being supplied current (refer to col. 4, lines 11-16, wherein an amount of current is delivered to components 151 and 153 which form the planar heater 150) and installed on the door (135 as can be seen from Fig. 2) to prevent (and capable of preventing) dew condensation from being generated on the door, 
wherein the planar heater (150) is formed in a film form to be attached to the door (refer to Fig. 2, wherein the term “film” form is considered to be thin strip).

Regarding claim 3, Chekal meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chekal discloses wherein the door comprises a first door and a second door (125 and 135 as can be seen from Fig. 1) rotatably coupled to opposite sides of the main body (refer to Fig. 1) to open and close the storage compartment.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipted by Chekal (US 7,008,032).
Regarding claim 1, Chekal discloses a refrigerator (2) comprising:
a main body (4) having a storage compartment; 
a door (26) rotatably coupled to the body (4) to open and close the storage compartment; and
a planar heater (177) configured to generate heat by being supplied current (refer to col. 5, lines 13-14, wherein a wire channel 175 enable passage of an electrical conductor from the door to the planar heater) and installed on the door (refer to Fig. 5) to prevent (and capable of preventing) dew condensation from being generated on the door,
wherein the planar heater (177) is formed in a film form to be attached to the door (refer to Fig. 5, wherein the term “film” form is considered to be thin strip). 

Regarding claim 2, Chekal meets the claim limitations as disclosed above in the rejection of claim 1. Further, Chekal discloses a gasket (71) installed in the door (refer to Fig. 5) to seal a gap between the main body and the door and having a magnet (116 as can be seen from the gasket 71 depicted in Fig. 4) provided therein,
wherein the planar heater (177) is provided adjacent to an outer edge of the gasket (refer to Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,677,773) in view of Chekal (US 7,008,032).
Regarding claim 4, Lee meets the claim limitations as disclosed above in the rejection of claim 3. Further, Lee discloses the first door or the second door, but fails to explicitly disclose a rotation bar rotatably coupled to the first door or the second door to seal a gap between the first door and the second door, wherein the rotation bar comprises a planar heater attached to an inner surface of the rotation bar. 
However, Chekal teaches a refrigerator incorporating French doors, comprising a rotation bar (148) rotatably coupled to a first door (28) to seal a gap between the first door (28) and a second door (29), wherein the rotation bar (148) comprises a planar heater (177) attached to an inner surface of the rotation bar (refer to Fig. 5), in order to enable independent operation of each of the first and second doors and to prevent condensation from forming on the bar (refer to col. 1, lines 10-12 and col. 5, lines 17-18).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a rotation bar rotatably coupled to the first door or the second door to seal a gap between the first door and the second door, wherein the rotation bar comprises a planar heater attached to an inner surface of the rotation bar in view of the teachings by Chekal, in order to enable independent operation of each of the first and second doors and to prevent condensation from forming on the bar.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,677,773) in view of Kim (US 7,603,869).
Regarding claim 5, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein the door comprises a dispenser to provide water (refer to col. 1, lines 40-41), but fails to explicitly disclose wherein the dispenser comprises a dispenser casing coupled to the door, and the dispenser casing comprises a planar heater attached to an inner surface of the dispenser casing.
However, Kim teaches a refrigerator (refer to Fig. 2), having a dispenser (20) to provide water from a water tank (30), the dispenser comprises a dispenser casing (22) coupled to a door (14), and the dispenser casing comprises a planar heater (40) attached to an inner surface of the dispenser casing, in order to prevent freezing of the water in the water tank (refer to col. 8, lines 35-36).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a dispenser casing coupled to the door, and the dispenser casing comprising a planar heater attached to an inner surface of the dispenser casing in view of the teachings by Kim, in order to prevent freezing of water in the water tank of the dispenser.

Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,677,773) in view of Spielmann (US 2016/0205726).
Regarding claims 6-7, Lee meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee discloses wherein the planar heater comprises a tape (refer to col. 4, lines 21-26, wherein the planar heater may be configured to have an aluminum sheet or film tape), but fails to explicitly disclose a base film, wherein the base film comprises a polyethylene terephthalate (PET) material, a silver nanoparticle ink printed on one surface of the base film, a protective film laminated on one surface of the base film to protect the silver nanoparticle ink and a double-sided tape attached to the protective film. 
However, Spielmann teaches that it is known in the art of refrigeration, to provide a heater (refer to 16, Fig. 10) comprising a base film (refer to carrier film 34), wherein the base film comprises a polyethylene terephthalate (PET) material (refer to par. 67, lines 1-4); a silver nanoparticle ink printed on one surface of the base film (refer to par. 105, lines 1-3, wherein heating trace 16 is printed using silver nanoparticle ink and is located on a surface of the film as can be seen from Fig. 10); a protective film (in the instant case, film 38 is being considered as the protective film) laminated on one surface of the base film to protect (capable of protecting) the silver nanoparticle ink; and a double-sided tape (36) attached to the protective film, in order to increase the thermal capacity of the heater (refer to par. 2, lines 16-17).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee by providing a base film, wherein the base film comprises a polyethylene terephthalate (PET) material, a silver nanoparticle ink printed on one surface of the base film, a protective film laminated on one surface of the base film to protect the silver nanoparticle ink and a double-sided tape attached to the protective film in view of the teachings by Spielmann, in order to increase the thermal capacity of the heater.

Regarding claim 9, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Lee as modified discloses wherein the silver nanoparticle ink is formed in a curve (refer to Fig. 23 as taught by Spielmann) to transfer heat (and capable of transferring heat) to a wide region.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,677,773), Spielmann (US 2016/0205726), and further in view of Liu (US 9,725,614).
Regarding claim 8, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Lee as modified discloses the protective film, but fails to explicitly disclose wherein the protective film is an ethylene-vinyl acetate copolymer (EVA) material.
However, Liu further teaches a silver nanoparticle ink composition, wherein an ethylene-vinyl acetate copolymer material is used, in order to improve adhesion to substrates (refer to col. 11, lines 10-20).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Lee such that the protective film is an ethylene-vinyl acetate copolymer (EVA) material in view of the teachings by Liu, in order to improve adhesion in the planar heater.

Response to Arguments
Applicant’s arguments, see pp.5-7, filed on 05/11/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.
The objection as set forth on page 2 of the Office Action mailed on 02/24/2022, to claims 1-18, has been withdrawn by the Examiner in view of the newly amended title.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763